  

Exhibit 10.11

 

[tlogoex10-11.jpg] 

 



 



 

PROPERTY MANAGEMENT AGREEMENT

 

dated as of October 13, 2016

 

between

 

BR CARROLL GLENRIDGE, LLC

Owner

 

and

 

CARROLL MANAGEMENT GROUP, LLC

Manager

 



 

 

 

 

 

PROPERTY MANAGEMENT AGREEMENT

 

THIS PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is made as of October 13,
2016 (the “Effective Date”), by and between BR CARROLL GLENRIDGE, LLC, a
Delaware limited liability company ("Owner"), and CARROLL MANAGEMENT GROUP, LLC,
a Georgia limited liability company ("Manager").

 

RECITALS:

 

A.           Owner is the owner of certain real property more particularly
described in Exhibit “A” attached hereto and incorporated herein by this
reference, upon which certain improvements consisting of a 480-unit multifamily
Project and related amenities, landscaping, parking facilities and other common
areas have been constructed (collectively, the "Project").

 

B.           Manager has represented to Owner that Manager is experienced in the
management, leasing, operation, bookkeeping, reporting, marketing, maintenance
and repair of projects similar to the Project;

 

C.           Owner hereby appoints Manager as sole and exclusive agent of Owner
to manage the Project on the terms herein and Manager accepts such appointment
on the terms herein and agrees to use diligent efforts to conduct and enhance
the management of the Project, subject to the terms herein; and

 

D.           The relationship of Manager to Owner shall be that of an
independent contractor. Nothing herein shall be construed as creating a
partnership, joint venture, or any other relationship between the parties
hereto;

 

NOW, THEREFORE, in consideration of the premises and the sum of TEN AND NO/100
DOLLARS ($10.00) paid by Owner to Manager, and for other valuable consideration,
including the mutual covenants hereinafter set forth, the receipt, adequacy, and
sufficiency of which are acknowledged by the parties hereto, Owner and Manager
covenant and agree as follows:

 

1.Definitions.

 

"Affiliate" means any person that directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with a
designated Person.

 

“Annual Business Plan” shall mean, with respect to calendar year 2016, the
Annual Business Plan for the management and operation of the Project attached
hereto as Exhibit “B” and incorporated herein by this reference, and for all
other years during the term of this Agreement, the Annual Business Plan for such
year established pursuant to Section 5(e) below.

 

“Applicable Law” shall mean all building codes, zoning ordinances, laws, orders,
writs, ordinances, rules and regulations of any Federal, state, county, city,
borough, or municipality, or of any division, agency, bureau, court, commission
or department or of any division, agency, bureau, court, commission or
department thereof, or of any public officer or official, having jurisdiction
over or with respect to the Project.

 

 1[tlogo1ex10-11.jpg] 

 

 

“Approved Operating Expenses” shall mean, with respect to calendar year 2016,
the expenses set forth in the Annual Business Plan attached hereto as Exhibit
“B” and incorporated herein by this reference, and for all other years during
the term of this Agreement, the expenses contained in the Annual Business Plan
for such year established pursuant to Section 5(e) below, together with all
other operating expenses with respect to the Project which are otherwise
approved by Owner or permitted pursuant to the express terms of this Agreement.

 

“Cause” shall have the meaning set forth in the Operating Agreement.

 

“Claims” shall have the meaning set forth in Section 9(a) below.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding provision or provisions of succeeding law.

 

“Confidential Information” shall mean the books, records, business practices,
methods of operations, computer software, financial models, financial
information, policies and procedures, and all other information relating to
Owner and the Project (including any such information relating to the Project
generated by Manager), which is not available to the public.

 

“Controllable Expenses” shall mean all expenses, other than Uncontrollable
Expenses, with respect to the Project.

 

“Depository Accounts” shall have the meaning set forth in Section 5(c) below.

 

“Emergency” shall mean an event requiring action to be taken prior to the time
that approval could reasonably be obtained from Owner, (i) in order to comply
with Applicable Law, any insurance requirement or this Agreement, or to preserve
the Project (or any part thereof), or (ii) for the safety of any Tenants,
occupants, customers or invitees thereof, or (iii) to avoid the suspension of
any services necessary to the Tenants, occupants, licensees or invitees thereof.

 

“Emergency Expenditures” shall have the meaning set forth in Section 5(k) below.

 

“Excluded Items” means:

 

(a)          capital contributions by Owner or any interest therein;

 

(b)          the refinancing of any loan or any voluntary conversion, sale,
exchange or other disposition of the Project or any portion thereof;

 

(c)          casualty insurance proceeds;

 

(d)          proceeds of condemnation awards;

 

(e)          any deposits including rental, security, damage, or cleaning
deposits;

 

(f)          interest on investments or otherwise;

 

(g)          abatement of taxes;

 

 2[tlogo1ex10-11.jpg] 

 

 

(h)          any utility reimbursements received from Tenants for amounts
actually paid by Owner or Manager directly to the utility companies (Owner
acknowledging and agreeing that any revenues, fees, mark-ups and overhead
charges received from Tenants in excess of amounts actually paid to the utility
companies shall be included in Monthly Gross Receipts);

 

(i)          discounts and dividends on insurance policies;

 

(j)          door fees, marketing fees or similar lump sum payments from third
parties under laundry contracts, cable contracts, antennae leases, and similar
arrangements which are in addition to the monthly payments payable thereunder by
such third parties;

 

(k)          revenue generated from third party contracts negotiated by Owner
and managed by Owner or a third party (other than Manager); and

 

(l)          other income not directly derived from Manager's management of the
Project.

 

“Leases” shall have the meaning set forth in Section 5(f)(ii) below.

 

“Loan Documents” shall mean any and all documents evidencing or securing any
indebtedness obtained by Owner and secured by the Project with respect to which
Manager has received written notice from Owner, as same shall be amended,
replaced, refinanced or otherwise modified from time to time during the Term of
this Agreement. Manager acknowledges receipt of the Loan Documents of even date
herewith evidencing and securing that certain Loan in the original maximum
principal amount of $48,431,000.00, more or less, from KeyBank National
Association, and its successors or assigns (collectively, “Lender”) to Owner.

 

“Management Fee” shall have the meaning set forth in Section 4(a).

 

“Manager Indemnitees” shall have the meaning set forth in Section 9(b) below.

 

“Manager’s Event of Default” shall have the meaning set forth in Section 10(a)
below.

 

“Master Insurance Program” shall have the meaning set forth in Section 6(b)
below.

 

“Monthly Gross Receipts” shall include the entire amount of all Rental Income
and additional revenues derived from the Project other than the Excluded Items,
including all receipts, determined on a cash basis, from:

 

(a)          Rental Income;

 

(b)          Owner's share of vendor income proceeds from vending machines and
concessions; and

 

(c)          All other income and cash receipts attributable to or derived from
the Project other than the Excluded Items.

 

 3[tlogo1ex10-11.jpg] 

 

 

“Operating Agreement” shall mean that certain Limited Liability Company
Agreement for BR Carroll Glenridge JV, LLC, dated as of the Effective Date.

 

“Owner Indemnitees” shall have the meaning set forth in Section 9(a) below.

 

“Owner’s Event of Default” shall have the meaning set forth in Section 10(c)
below.

 

“Person” means any individual, partnership, corporation, trust, limited
liability company or other entity.

 

“Project” shall have the meaning set forth in the recitals above.

 

“Reimbursable Expenses” shall have the meaning set forth in Section 4(b) below.

 

“Rental Income” means all rent and other charges due from Tenants, from users of
garage spaces, storage closets, parking charges, and from any other lessees of
other non-dwelling facilities, if any, in the Project, from concessionaires in
consequence of the authorized operation of facilities in the Project maintained
primarily for the benefit of Tenants, and all other rental fees and other
charges otherwise due Owner and collected by Manager with respect to the
Project.

 

“Security Account” shall have the meaning set forth in Section 5(d) below.

 

“Tenants” shall have the meaning set forth in Section 5(d) below.

 

“Uncontrollable Expenses” shall mean the following expenses with respect to the
Owner or the Project: taxes and insurance; licenses; HOA assessments; utilities;
unanticipated material repairs that are essential to preserve or protect the
Project; debt service; and costs due to a change in law.

 

2.          Appointment of Manager. On and subject to the terms and conditions
of this Agreement, Owner hereby retains Manager commencing on the Effective Date
(the “Commencement Date”) to manage and lease the Project.

 

3.          Term. This Agreement shall commence on the Commencement Date and
shall continue for a term of thirty-six (36) months (the “Initial Term”) or
until Manager is terminated pursuant to Section 11 of this Agreement. For
avoidance of doubt, the Initial Term shall be automatically extended for
additional twelve (12) month periods unless either party terminates this
Agreement pursuant to Section 11.

 

4.          Management Fee; Other Fees; Reimbursement of Expenses. In
consideration of the performance by Manager of its duties and obligations
hereunder:

 

(a)          Owner agrees to pay to Manager a fee computed and payable monthly
in arrears in an amount equal to three percent (3.0%) of Monthly Gross Receipts
(the “Management Fee”). The Management Fee shall be deducted each month from the
Monthly Gross Receipts to be paid to Owner pursuant to this Agreement. The
foregoing notwithstanding, during the initial twenty four (24) months of the
Initial Term, the Management Fee shall be determined and paid to Manager on a
calendar quarter basis rather than on a monthly basis and shall be subject to
the deferral and subordination thereof described in Section 6.1(c) of the
Operating Agreement.

 

 4[tlogo1ex10-11.jpg] 

 

 

(b)          Subject to the Annual Business Plan, Owner agrees to reimburse
Manager for the aggregate expenses incurred by Manager in connection with or
arising from the ownership, operation, management, repair, replacement,
maintenance and use or occupancy of the Project, including, without limitation,
those costs expressly set forth in Exhibit “C” attached hereto and incorporated
herein by this reference (all items to be reimbursed pursuant to this Section
4(b) are referred to herein as “Reimbursable Expenses”). If any such
Reimbursable Expenses are a part of the Approved Operating Expenses and are paid
by Manager and not from Monthly Gross Receipts on hand, then Owner agrees to
reimburse such amounts to Manager. All other Reimbursable Expenses which are not
a part of Approved Operating Expenses and not contained in the list set forth in
Exhibit “C” attached hereto must be approved by Owner in advance, such approval
not to be unreasonably withheld, conditioned or delayed. Manager shall submit to
Owner an invoice detailing the calculation of such Reimbursable Expenses no
later than the fifteenth (15th) day of each month for the immediately preceding
month. The Reimbursable Expenses then owed shall be deducted each month from the
Monthly Gross Receipts to be paid to Owner pursuant to this Agreement.

 

(c)          Intentionally Omitted.

 

(d)          A construction management fee in the amount of five percent (5.0%)
of any expenses incurred in connection with the original capital expenditure
plan attached hereto as Exhibit G. Any additional support (and any applicable
compensation with respect thereto) for any capital improvements beyond those set
forth on Exhibit G shall be agreed to in advance by Owner and Manager. Any
construction management fee shall in all cases be calculated and paid upon each
respective draw and within thirty (30) days of final draw or following
completion of the restoration or satisfaction of the claim, whichever is
applicable.

 

(e)          A fee will be charged for the initial takeover of the Project in
the amount of $2,000.00 to cover costs for training and marketing of the
Project.

 

(f)          Intentionally Omitted

 

(g)          Upon the termination of this Agreement by Owner pursuant to Section
11(c), Owner shall pay to Manager a close-out fee equal to the sum of the
Management Fees paid by Owner to Manager for the full three (3) months
immediately preceding the date of termination (the “Close Out Fee”). The Close
Out Fee shall be deducted from the final month’s Monthly Gross Receipts to be
paid to Owner.

 

5.Authority and Responsibilities of Manager.

 

(a)          Independent Contractor. In the performance of its duties hereunder,
Manager shall be and act as an independent contractor, with the sole duty to
supervise, manage, operate, control, direct and determine the methods of
performance of the specified duties and obligations hereunder. Nothing contained
in this Agreement shall be deemed or construed to create a partnership, joint
venture, employment relationship, or otherwise to create any liability for one
party with respect to indebtedness, liabilities or obligations of the other
party except as otherwise may be expressly set forth herein.

 

 5[tlogo1ex10-11.jpg] 

 

 

(b)          Standard of Care. Manager shall perform its duties and obligations
in a professional manner, and shall maintain the Project in accordance with the
applicable Annual Business Plan and in accordance with the standards a
reasonably prudent multifamily property manager would employ with respect to
properties of similar age, size, and class as the Project in the market area in
which the Project is located.

 

(c)          Depository Accounts. All Monthly Gross Receipts from the Project,
after deducting Approved Operating Expenses, Reimbursable Expenses and the
Management Fee, shall be deposited by Manager into one or more deposit accounts
designated by Owner (each a “Depository Account”). All Depository Accounts shall
be the sole and exclusive property of Owner, and Manager shall retain no
interest therein, except as may be expressly provided in this Agreement. Manager
shall not commingle Depository Accounts with any other funds. Checks may be
drawn upon such Depository Accounts only by persons authorized by Owner in
writing to sign checks, at least one of whom shall be a designee of Manager. No
loans shall be made from the Depository Account. All Depository Accounts shall
be established in the name of Owner.

 

(d)          Security Deposits. Manager shall deposit and maintain all security
deposits in a separate account designated by Owner and insured by the Federal
Deposit Insurance Corporation (the “Security Account”). Manager shall fully fund
all security deposits actually received by Manager from tenants of the Project
under written leases (collectively, “Tenants”) into the Security Account,
notwithstanding whether Applicable Law requires full funding. The Security
Account shall be a segregated account that is distinct from the Depository
Accounts and any other accounts relating to the Project or Manager. The Security
Account shall be the sole and exclusive property of Owner, and Manager shall
retain no interest therein, except as may be expressly provided herein. Manager
shall not commingle the Security Account with any other funds. Checks may be
drawn upon the Security Account only by persons authorized by Owner in writing
to sign checks, at least one of whom shall be a designee of Manager. No loans
shall be made from the Security Account. Manager shall not use a "standardized
clearing account" for the Security Account. The Security Account shall be
established in the name of Manager to be held in trust for Owner.

 

(e)Annual Business Plan.

 

(i)The initial Annual Business Plan for the period from the Effective Date
through the end of calendar year 2016, which is deemed approved by Owner and
Manager and is attached hereto as Exhibit “B” and is incorporated herein for all
intents and purposes under this Agreement (the “Initial Business Plan”). The
foregoing notwithstanding, the Manager has also delivered to Owner on or before
September 23, 2016 the proposed Annual Business Plan for the calendar year 2017.

 

 6[tlogo1ex10-11.jpg] 

 

 

(ii)In addition to the Annual Business Plan for 2017 prepared by Manager and
delivered to Owner prior to the Effective Date in accordance with the preceding
Section, Manager agrees to prepare for the calendar year 2018, an Annual
Business Plan for the operation of the Project for Owner's review and approval,
no later than September 15 of the immediately preceding year for the 2018 (and
any subsequent) calendar year. If final approval of a proposed Annual Business
Plan (including the 2017 Annual Business Plan) by Owner has not been given by
the beginning of the year to which such proposed Annual Business Plan relates,
Manager shall operate the Project on the basis of the previous year’s approved
Annual Business Plan, adjusted by (i) assuming that the revenue from the Project
will increase to 103% of the revenues collected in the prior year, (ii) assuming
that the Controllable Expenses will increase to 103% of the amount of the actual
Controllable Expenses incurred in the prior year, (iii) increasing all
Uncontrollable Expenses by any anticipated or known increases in such
Uncontrollable Expenses, and (iv) including any Emergency Expenditure (as
defined in Section 5(k) below). Notwithstanding the foregoing to the contrary,
if, prior to the commencement of calendar year 2017, the parties have not agreed
on the budget for capital expenditures at the Project in the Annual Business
Plan for calendar year 2017, there shall be no budgeted capital expenditures for
calendar year 2017; provided, however, that any incomplete capital projects
commenced in calendar year 2016 and contemplated in the Initial Business Plan
shall be funded as provided in the Initial Business Plan until such capital
projects are completed.

 

(iii)If Manager and Owner agreed to the Annual Business Plan for calendar year
2018 in accordance with subsection (ii) above, then the Annual Business Plan for
calendar year 2019 shall also be determined in accordance with the applicable
provisions of subsection (ii) above. If, however, Manager and Owner were unable
to agree to the Annual Business Plan for calendar year 2018, then Owner may
establish the Annual Business Plan for calendar year 2019 without Manager’s
consent.

 

(iv)For Annual Business Plans for calendar years 2020 and all subsequent
calendar years, if applicable, Manager shall have the right to prepare and
propose an Annual Business Plan for such calendar year on or prior to September
15 of the immediately preceding year (without obligation to do so), and Owner
may, regardless of the information contained in Manager’s proposal, establish
the Annual Business Plan for the applicable calendar year, without Manager’s
consent.

 

 7[tlogo1ex10-11.jpg] 

 

 

(v)Manager and Owner each acknowledge and agree that, in establishing the Annual
Business Plans in accordance with this Section 5(e), each shall be obligated to
act reasonably and in good faith, taking into account past performance of the
Project, leasing trends and competitive properties within the market where the
Project is located, the age of the Project and the units at the time such Annual
Business Plan is established, and such other factors as reasonably prudent
owners and managers of multifamily assets substantially similar to the Project
would take into account in order to maximize revenue therefrom.

 

(vi)No material deviations (as defined herein) from any item in an Annual
Business Plan approved in accordance with the terms herein shall be made by
Manager without the prior approval of the “Management Committee” (as defined in
the Operating Agreement), to the extent required by the Operating Agreement. The
Manager shall provide quarterly updates to the Annual Business Plan, solely for
informational purposes. Each Annual Business Plan shall include the information
set forth in Exhibit “E”. Owner (and its sole member) will consider the proposed
Annual Business Plan in accordance with the terms of the Operating Agreement and
will consult with Manager prior to the commencement of the forthcoming calendar
year in order to agree on an Annual Business Plan for such calendar year. In no
event shall Owner have the right to modify the Annual Business Plan to reduce
the Management Fee or Reimbursable Expenses otherwise due pursuant to Section 4.
In no event shall Manager be deemed in default under this Agreement if such
changes by Owner to the Annual Business Plan cause Manager to have insufficient
funds to perform its obligations hereunder. Manager agrees to use commercially
reasonable efforts to ensure that the actual costs of maintaining and operating
the Project shall not exceed the amount reasonably necessary and, in any event,
will not exceed the Annual Business Plan either in total amount or in any one
accounting category. Notwithstanding anything to the contrary, Manager shall
secure Owner's prior written approval for any expenditure that will result in an
excess of the annual budgeted amount set forth in the Annual Business Plan in
any one accounting category by the lesser of ten percent (10%) or $10,000 or
$25,000 in the aggregate for all categories (a “material deviation”). Manager
shall promptly advise and inform the Owner of any transaction, notice, event or
proposal directly relating to the management and operation of the Project which
does or is likely to significantly affect, either adversely or favorably, the
Project, other assets of the Owner or cause a material deviation from the Annual
Business Plan. Nothing contained herein shall in any way diminish the
obligations or duties of Manager hereunder.

 

(f)Leasing, Collection of Rents, Etc.

 

(i)          Manager shall use commercially reasonable efforts consistent with
the standard of care set forth herein to lease apartment units in accordance
with all Applicable Laws, to retain residents and to maximize Rental Income.
Manager shall not enter into any Lease which has a term less than six (6) months
or greater than fifteen (15) months, except as approved by Owner or as may be
expressly permitted by any loan documents applicable to the Project entered into
by Owner from time to time during the term hereof. Manager shall comply in all
material respects with all of the terms and conditions applicable to the leasing
of the Project set forth in any Loan Documents.

 

 8[tlogo1ex10-11.jpg] 

 

 

(ii)         Manager shall sign apartment leases (“Leases”) on behalf of Owner
in its capacity as property manager hereunder. Manager shall only sign Leases in
the form of lease attached hereto as Exhibit “D”.

 

(iii)        Manager shall collect rents, security deposits and other charges
payable by Tenants in accordance with the Leases, and shall collect Monthly
Gross Receipts due Owner with respect to the Project from all other sources, and
shall deposit all such monies received promptly upon receipt in the appropriate
accounts as provided herein. If Manager receives Excluded Items, Manager shall
promptly deposit same in an account designated by Owner.

 

(iv)        Manager shall pay all debt service, monthly bills and insurance
premiums on the Project from the Depository Account.

 

(v)         Manager shall, at Owner's expense, market the Project for rental,
terminate Leases, evict Tenants, institute and settle suits for delinquent
payments as Manager, in its reasonable discretion, deems advisable, subject to
other provisions of this Agreement. In connection therewith, Manager may, at
Owner's expense, as limited by the provisions of Section 5(l) of this Agreement,
consult and retain legal counsel. Further, notwithstanding anything contained in
this Agreement to the contrary, in no event shall Manager institute or defend
any legal proceedings where the amount in dispute exceeds $5,000.00 without
Owner’s prior written consent.

 

(vi)        Manager shall, at Owner’s written request, on the twenty-first
(21st) day of each month, pay Owner an amount equal to Monthly Gross Receipts
for such month, less amounts paid for Approved Operating Expenses of the Project
in accordance with this Agreement, including, without limitation, the fees owed
to Manager pursuant to Section 4 of this Agreement.

 

(vii)       Manager shall, at Owner’s written request, cooperate with the seller
of the Project to Owner for purposes of determining any post-closing adjustment
to the closing prorations or any allocation of revenues received for the Project
in accordance with the terms of the applicable purchase contract; provided,
however, Manager shall not remit any funds to the seller of the Project pursuant
to any such determination without Owner’s prior review of such proposed
distributions and Owner’s express authorization to remit such funds.

 

(viii)      The responsibilities and services included in this Section 5 as part
of Manager's duties shall not entitle Manager to any additional compensation
over and above the fees set forth in Section 4 of this Agreement. Except as
expressly provided in Section 4, Manager shall not be entitled to any
compensation based upon any Project financing or sale of the Project, unless
Manager is engaged pursuant to a separate agreement with Owner to provide
brokerage services in connection therewith, in which case Manager's right to
compensation for Project financing or sale shall be based upon such separate
agreement.

 

 9[tlogo1ex10-11.jpg] 

 

 

(g)          Repair, Maintenance and Service.

 

(i)          Manager shall maintain the Project in good repair and condition,
consistent with the standard of care set forth herein and in accordance with the
Annual Business Plan.

 

(ii)         Subject to the other terms and conditions of this Agreement,
Manager in its capacity hereunder shall, in Owner's name and at Owner's expense,
execute contracts for water, sanitary sewer, electricity, gas, internet service,
telephone, trash removal, television, vermin or pest extermination and any other
services which are necessary to properly maintain the Project, except for
utility services to individual apartment units, which shall be each Tenants’
respective responsibility to the extent provided in the applicable Leases. Any
such contracts shall not, unless the Owner otherwise approves the terms thereof,
materially deviate from the terms of the then existing approved Annual Business
Plan of the Project. Manager shall, in Owner's name and at Owner's expense, out
of available cash flow, hire and discharge independent contractors for the
repair and maintenance of the Project. Other than Leases, which Manager is
authorized to execute hereunder, Manager shall not, without the prior written
consent of the Owner, enter into any contract in the name of Owner which may not
be terminated without payment of penalty or premium with not more than thirty
(30) days’ notice. Except as set forth above, Manager shall be permitted to and
shall enter into all other contracts (in the name of and/or as agent for Owner)
in accordance with the standard of care established by this Agreement and as
Manager reasonably believes are necessary to perform Manager’s obligations
hereunder. Manager shall act at arms’ length with all contractors and shall
employ no Affiliates of Manager without the prior written consent of Owner.

 

 10[tlogo1ex10-11.jpg] 

 

 

(h)          Manager's Employees. Manager shall have in its employ at all times
a sufficient number of employees to enable it to professionally manage the
Project in accordance with the terms of this Agreement, as determined by Manager
in its professional discretion and subject to the Annual Business Plan. Manager
shall prepare, execute and file all forms, reports and returns, as applicable,
but only to the extent expressly required by Applicable Laws, and Manager shall
be permitted to rely on the advice of counsel and other experts in making the
determination of what is required. Manager is authorized to screen, test,
investigate, hire, supervise, discharge, and pay all personnel necessary in
Manager’s reasonable discretion to maintain and operate the Project. The
foregoing notwithstanding; in the case of hiring with respect to any property
manager, assistant property manager, leasing manager, maintenance supervisor or
similar position for the Project, Manager shall provide Owner with the
opportunity to participate in any related interviews of candidates for such
positions and to offer comments or suggestions with respect to Manager’s hiring
of any proposed candidates for such positions; provided, however, nothing herein
is intended to provide Owner with any right to make any hiring decisions on
behalf of the Manager, it being understood that the decision as to the hiring of
Manager’s employees shall in all events remain fully and solely vested in the
Manager. Owner shall reimburse Manager for all employee related expenses,
liabilities, and administrative burden (including, without limitation, costs for
all full-time and part-time employees such as gross salaries and wages, payroll
taxes, health insurance, workers compensation, and other benefits of Manager’s
employees including the costs for training, software, and other administrative
and processing costs, including without limitation, payroll processing, risk
management, benefits administration, travel, marketing expenses, bank charges,
telephone and answering service [which may be equitably allocated on a prorata
basis (based on the gross revenues of each such property) among the Project and
other properties managed by Manager, if applicable]) and all costs related to
pre-employment testing and screening, provided, however, that all of the
foregoing costs shall be subject to the then effective Annual Business Plan or
otherwise permitted or approved by Owner pursuant to this Agreement. Owner
expressly acknowledges and agrees that Manager may use employees normally
assigned to other work centers and/or part-time employees to properly staff the
Project, in which case wages and related expenses shall be reimbursed on a pro
rata basis for the time actually spent for the Project (rather than being
allocated based on the gross revenues of each property); provided, however,
Owner shall not pay or reimburse Manager for all or any part of Manager's
general overhead expenses, including salaries and payroll expenses of personnel
of Manager, except as otherwise set forth herein.

 

(i)          Books and Records.  Manager shall keep, or shall supervise and
direct the keeping of, a comprehensive system of office records, books and
accounts pertaining to the Project.  Such accounts shall be maintained using
accrual method of accounting in accordance with generally accepted accounting
principles (GAAP); provided that Owner may instruct Manager in writing to
utilize an accounting method other than GAAP.  Manager shall preserve all
invoices for a period of seven years (or such other period as may be required by
applicable law) or until this Agreement terminates and such items are delivered
to Owner at Owner’s request and expense. All books, correspondence and data
pertaining to the leasing, management and operation of the Project shall, at all
times, be safely preserved. Such books, correspondence and data shall be
available to Owner at all reasonable times, upon not less than forty-eight (48)
hours’ advance notice, for Owner’s inspection thereof, and shall, upon the
termination of this Agreement be delivered to Owner in their entirety and upon
request of Owner be delivered to Owner within thirty (30) days of such request.
Manager shall maintain files of all original documents relating to Leases,
vendors and all other business of the Project in an orderly fashion at the
Project, which files shall be the property of Owner and shall at all times be
open to Owner's inspection and available for copying at Owner's request, cost
and expense. Manager shall comply with the Capitalization and Expense Policy of
Bluerock Real Estate, L.L.C., a copy of the current form of which has been
provided to Manager.

 

 11[tlogo1ex10-11.jpg] 

 

 

(j)            Reporting. Manager shall electronically furnish Owner with the
statements and reports listed on Exhibit “F” attached hereto. For the purposes
of delivering any and all statements and reports to be made on a monthly basis
pursuant to Exhibit “F”, Owner acknowledges and agrees that Manager shall base
such statements and reports on information current as of the close of business
on the last day of the month, including applicable accruals, with respect to
which such statements or reports apply. In addition, an annual audit report
shall be prepared at Owner's expense, showing a balance sheet and an income and
expense statement, all in reasonable detail and certified by an independent
certified public accountant approved by Owner in its sole discretion. Within
five (5) business days after the end of each calendar quarter of each year,
Manager shall cause to be furnished to BR Glenridge JV Member, LLC (“Bluerock”)
such information as reasonably requested in writing by Bluerock as is necessary
for any reporting requirements of Bluerock or any direct or indirect members of
Bluerock or for any reporting requirements of any REIT Member (as defined in the
Operating Agreement) (whether a direct or indirect owner) to determine its
qualification as a real estate investment trust and its compliance with REIT
Requirements (as defined in the Operating Agreement) as shall be reasonably
requested by Bluerock. Further, the Manager shall cooperate in a reasonable
manner at the request of Owner and any direct or indirect member of Owner to
work in good faith with any designated accountants or auditors of such party or
its Affiliates so that such party or its Affiliate is able to comply with its
public reporting, attestation, certification and other requirements under the
Securities Exchange Act of 1934, as amended, applicable to such entity, and to
work in good faith with the designated accountants or auditors of such party or
any of its Affiliates in connection therewith, including for purposes of testing
internal controls and procedures of such party or its Affiliates. Owner may
request, and Manager shall provide within a commercially reasonable period after
such request, assistance with draw requests, ad hoc reports and special
accounting projects at a reasonable cost to be pre-approved by Owner.  Manager
shall also prepare and provide to Owner such reports and information as
reasonably required by Owner to prepare the reports and tax returns required
under (i) its limited liability company operating agreement and (ii) the Loan
Documents. Except as noted above, in Section 4(b) or Exhibit F of this
Agreement, all costs and expenses incurred in connection with the preparation of
any statements, budgets, schedules, computations and other reports required
under this Agreement shall be the responsibility of Manager.

 

(k)          Approved Operating Expenses; Emergency Expenditures. The Approved
Operating Expenses which Manager is authorized to incur and pay on behalf of
Owner under this Agreement shall in all respects be limited to those expenses
set forth in the Annual Business Plan for the period during which such expenses
are paid; provided, however, that (x) notwithstanding the inclusion of any such
expense in the Annual Business Plan, Manager shall be required to obtain Owner’s
specific approval of any capital expenditure in excess of $25,000 prior to
incurring such expense, and (y) Manager shall be authorized to incur and pay for
all other expenses permitted pursuant to Section 5(e) above, or which are
otherwise expressly permitted by this Agreement regardless of whether or not
such expenses are within the limitations set by the Annual Business Plan. Any
expenses permitted pursuant to Section 5(e) or otherwise approved in writing by
Owner which were not included in the Annual Business Plan shall be deemed sums
permitted to be expended by Manager in addition to (and not in limitation of)
the amounts permitted under the Annual Business Plan. The foregoing
notwithstanding, if an Emergency occurs necessitating repairs the cost of which
would have the effect of exceeding the Annual Business Plan by more than those
limitations as provided above (such expenses referred to herein as “Emergency
Expenditures”), and Manager is unable to communicate promptly with Owner, then
Manager may order, contract for and pay for such Emergency Expenditures not to
exceed $20,000, with the cost thereof being included as a Reimbursable Expense
for the purposes of the Agreement, and Manager shall promptly thereafter notify
Owner of any such expenses and the nature of the Emergency.

 

 12[tlogo1ex10-11.jpg] 

 

 

(l)Legal Proceedings and Compliance with Applicable Laws.

 

(i)          Manager shall promptly notify Owner (and each insurance carrier of
which Manager is aware and whose policy may cover a related claim) in writing of
the receipt of, or attempted service on Owner or Manager of (A) any demand,
notice or legal process, or (B) the occurrence of any casualty, loss, injury or
damage on, at or concerning the Project.

 

(ii)         Manager acknowledges that it is not authorized to accept service of
process or any other notice on behalf of Owner. Manager shall not make
representations or provide information to any Person that is inconsistent with
the foregoing.

 

(iii)        Manager shall promptly provide copies to Owner of all notices and
other written communications from Owner's insurance carriers with respect to
accepting coverage, appointing counsel or any other matter related to a claim
against Owner.

 

(iv)        Manager shall promptly provide notice to Owner of any oral or
written communication relating to the Project that Manager receives from a
governmental or regulatory agency. Manager shall promptly provide Owner with a
complete copy of any such written materials.

 

(v)         Manager shall fully comply and cause its employees to fully comply,
with all Applicable Laws in connection with this Agreement and the performance
of its obligations hereunder.

 

(vi)        Manager agrees that it shall not, and shall not permit its employees
to, cause any hazardous materials or toxic substances, to be stored, released or
disposed of on or in the Project except as may be incidental to the operation of
the Project (e.g., cleaning supplies, fertilizers, paint, pool supplies and
chemicals) and then only in complete compliance with all Applicable Laws, in
conformity with the standard of care established hereby and in accordance with
any limitations set forth in any loan documents evidencing or securing any
financing secured by the Project. If (A) there is a violation of Applicable Laws
or a violation of the terms of any applicable loan documents regarding the
storage, release and disposal of such hazardous materials, or toxic substances,
or (B) Manager reasonably believes that the storage, release or disposal of any
hazardous material, petroleum product, or toxic substances, could cause
liability to the Owner, including any releases caused by Tenants, third parties
or employees, on or affecting the Project, Manager shall notify Owner promptly.

 

(vii)       Manager agrees that the Project shall be offered to all prospective
tenants on a nondiscriminatory basis without regard to race, color, religion,
sex, family status, veteran status, disability, national origin or any other
classification protected by local, state or federal law in accordance with
Applicable Law.

 

 13[tlogo1ex10-11.jpg] 

 

 

(m)          Computers. All computers, hardware, software, computer upgrades and
maintenance in connection therewith shall be at Owner's expense.

 

(n)          Insufficient Cash Flow. In the event that the Depository Accounts
for the Project do not have sufficient funds to cover the monetary obligations
of Manager or the Project pursuant to this Agreement, Manager shall give Owner
prompt written notice with respect to such shortfall and if Owner has not
promptly provided funds, then Manager will have no duty to perform any such
obligations until Owner provides sufficient funding, and Manager shall not be in
default under this Agreement for failure to perform any obligation hereunder as
a result of such lack of funds. If Manager suspects that the cash flow from the
Project will not, at any time, be sufficient to cover any Project related
expenses, Manager shall promptly notify Owner, and Manager and Owner shall
mutually determine the order in which the obligations of the Project will be
satisfied; provided, however, that Manager and Owner agree that available cash
flow will in any event first be applied to Uncontrollable Expenses that are then
due and payable.

 

6.Insurance Requirements.

 

(a)MANAGER'S INSURANCE: Manager shall obtain and maintain the following
insurance (the specifications for which may be changed from time to time by
Owner) necessary to protect the interest of Owner as it relates to Manager's
operations hereunder, at Manager's sole cost and expense, from authorized
insurance companies approved by Owner rated by Best's Rating at A XII or higher.

 

(i)COMMERCIAL GENERAL LIABILITY INSURANCE: Commercial general liability
insurance for the benefit of Manager and Owner in the amount of $1,000,000 per
occurrence and $2,000,000 in the aggregate covering claims for bodily injury,
property damage, personal and advertising injury, products and completed
operations (the "Manager's Liability Insurance"). The Manager’s Liability
Insurance shall provide for:

 



1.Coverage on an occurrence form.

2.Contractual liability coverage covering the indemnification section of this
Agreement.

3.“Additional Insured – Owners, Lessees or Contractors – (FORM B), CG 20 10 11
85” or its equivalent providing coverage for both ongoing and completed
operations and naming Owner as an additional insured.

4.Manager’s policy shall not include a Limitation of Coverage Real Estate
Operations (CG 22 60 07 98) endorsement, Real Estate Property Managed
Endorsement (CG 22 70 11 85) or similar endorsements excluding or limiting
coverage for bodily injury, property damage or personal and advertising injury.

  

 14[tlogo1ex10-11.jpg] 

 

 



5.Manager shall continue to name Owner as an additional insured for a period of
three years following the termination of this Agreement. Manager shall provide
Owner with an original certificate of insurance not less than fifteen days prior
to each renewal date during this three-year period.

6.If the Manager utilizes the services of an employee leasing company, then its
general liability policy must include ISO endorsement CG 04 24 10 93 Coverage
for Injury to Leased Workers.

7.The pollution exclusion must be modified to include coverage for pollution
claims related to a hostile fire as well as pollutants that are released from
the building’s heating equipment or equipment used to heat water.

8.A separation of insured clause.

 



(ii)UMBRELLA OR EXCESS LIABILITY: limits of $5,000,000: Providing follow-form
coverage over the Commercial General Liability, Automobile Liability and
Employers’ Liability policies.

 

(iii)AUTO LIABILITY INSURANCE: Manager, at its expense which is not
reimbursable, shall carry and maintain business auto liability insurance
covering owned, non-owned and hired vehicles with a limit of not less than
$1,000,000 per accident. If the Manager utilizes the services of an employee
leasing company then its Commercial Auto Liability policy must include ISO
endorsement CA 23 25 07 97 Coverage for Injury to Leased Workers. Owner shall be
named as additional insured.

 

(iv)WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY INSURANCE:

 

1.Workers’ compensation – Statutory limits of insurance covering employees,
including principals. In the event the principal has waived coverage for
himself/herself, it is hereby agreed by all parties that the principal may not
perform any work under this Agreement.

2.Employers’ liability limits.

(A) $1,000,000 for bodily injury caused by accident, each accident.

(B) $1,000,000 for bodily injury caused by disease, each employee.

(C) $1,000,000 for bodily injury caused by disease, policy limit.

 

(v)PROPERTY MANAGER’S ERRORS AND OMISSIONS LIABILITY:

1.Limits of Insurance: $1,000,000 per occurrence, $2,000,000 aggregate

 

 15[tlogo1ex10-11.jpg] 

 

 

2.If coverage is on a claims-made basis, the retroactive date must be a date
that is not later than the date on which Manager began performing services on
behalf of the Owner.

3.Contingent bodily injury and property damage coverage.

4.Coverage shall be maintained for a period of three years after the termination
of services. Manager shall provide Owner with an original certificate of
insurance on or before each renewal date during this three-year period.

5.The policy shall include a separation of insureds clause.

 

(vi)COMMERCIAL CRIME INSURANCE:

1.Limits of Insurance: $1,000,000 employee dishonesty, $1,000,000 forgery or
alteration, $1,000,000 computer fraud, $1,000,000 wire funds transfer fraud,
$1,000,000 money and securities on and off premises

2.Third party coverage.

3.No limitation or exclusion related to acts of collusion.

4.Owner shall be included as Loss Payees as its interest may appear.

5.Coverage shall be included for theft of Owner’s property by Manager’s owners,
directors and officers.

6.The definition of employee shall include leased employees if the Manager
utilizes the services of an employee leasing firm.

 

(vii)EMPLOYMENT PRACTICES LIABILITY INSURANCE:

Employment Practices Liability insurance with limits of $1,000,000 per
occurrence/aggregate, including third party coverage for sexual harassment,
discrimination and other coverable employment-related torts.

 

(viii)CERTIFICATES OF INSURANCE: Manager shall not begin performing services
hereunder until original certificates of insurance showing evidence of the
coverages outlined below have been furnished to and approved by Owner. Each
policy shall provide for thirty (30) days' advance written notice of
cancellation or material change by mail to Owner from the insurance company, and
this provision shall be evidenced on the certificates. Evidence of renewal or
replacement coverages shall be furnished to the Owner not less than ten (10)
days prior to expiration but in no event later than the renewal date itself.

 

(b)OWNER’S INSURANCE: Owner shall obtain and maintain the following insurance
(the specifications for which may be changed from time to time by Owner)
necessary to protect the interest of Owner as it relates to the Project, at
Owner's sole cost and expense, from authorized insurance companies with an AM
Best rating of A VIII or higher.

 

 16[tlogo1ex10-11.jpg] 

 

 

(i)PROPERTY INSURANCE: Hazard insurance in the amount of the full replacement
cost of the Project, and such other property insurance as Owner may elect, at
Owner's expense.

 

(ii)LIABILITY INSURANCE: Commercial general liability insurance including
contractual liability for insured contracts, on an "occurrence" basis, naming
Manager as an additional insured, with limits of not less than Three Million
Dollars ($3,000,000) per occurrence (the "Owner's Liability Insurance"). This
limit may be satisfied by a combination of CGL and umbrella/excess liability
insurance. The Owner's Liability Insurance shall include coverage for losses
arising from the ownership, management, and operation of the Project. This
insurance shall be primary for Owner and Manager with respect to the Project.

 

(iii)CERTIFICATE OF INSURANCE: Owner shall provide to Manager a certificate of
insurance evidencing such coverage from an insurance carrier with an A.M. Best
Rating of A VIII or higher reflecting that the Owner's Liability Insurance is
effective in accordance with this section and that the Owner's Liability
Insurance will not be canceled without at least thirty (30) days prior written
notice to Manager.

 

(c)MASTER INSURANCE PROGRAM. Alternatively, Manager has arranged, through its
insurance agent, a master insurance program in which owners of property managed
by Manager may participate (the “Master Insurance Program”). If Owner elects to
participate in the Master Insurance Program, the Owner shall pay the amount
thereof set forth on the insurance invoice delivered to Owner under the Master
Insurance Program, which invoice may include administrative charges in excess of
the actual insurance premiums charged by the underling insurance carriers. All
insurance coverage provided under the Master Insurance Program shall be
terminated when this Agreement expires or is sooner terminated without the need
for prior notice of termination of the insurance coverage. Owner acknowledges
that Manager is not an expert or consultant regarding insurance coverages and
requirements; accordingly, Owner assumes all risk with respect to the adequacy
of insurance coverages, whether such insurance is provided through the Master
Insurance Program or otherwise, and Manager shall have no liability therefor in
any respect. Manager shall be named an additional insured under any policies of
insurance carried by Owner with respect to the Project.

 

(d)ANNUAL BUSINESS PLAN. Upon Manager’s submission of each Annual Business Plan,
Manager shall affirmatively and in writing confirm and set forth the scope of
all existing insurance coverage, including confirming coverage for the
forthcoming year.

 

 17[tlogo1ex10-11.jpg] 

 

 

7.Representations and Duties of Manager. Manager represents, warrants, covenants
and agrees that:

 

(a)Manager has the authority to enter into and to perform this Agreement, to
execute and deliver all documents relating to this Agreement, and to incur the
obligations provided for in this Agreement.

 

(b)When executed, this Agreement shall constitute the valid and legally binding
obligations of Manager in accordance with its terms.

 

(c)Manager has all necessary licenses, consents and permissions to enter into
this Agreement, manage the Project, and otherwise comply with and perform
Manager's obligations and duties hereunder. Manager shall comply with any
conditions or requirements set out in any such licenses, consents and
permissions, and shall at all times operate and manage the Project in accordance
with such conditions and requirements.

 

(d)During the term of this Agreement, Manager will be a valid limited liability
company, duly organized under the laws of the State of its formation, be
qualified in the State in which the Project is located and shall have full power
and authority to manage the Project, and otherwise comply with and perform
Manager's obligations and duties under this Agreement.

 

(e)Manager shall comply with any requirements under applicable environmental
laws, regulations and orders which affect the Project.

 

(f)Manager shall cause the Project to be operated in a manner so that all
requirements shall be met which are necessary to obtain or achieve issuance of
all necessary permanent unconditional certificates of occupancy, including all
governmental approvals required to permit occupancy of all of the apartment
units in the Project.

 

8.Representations of Owner. Owner represents and warrants, that:

 

(a)Owner has the authority to enter into and to perform this Agreement, to
execute and deliver all documents relating to this Agreement, and to incur the
obligations provided for in this Agreement;

 

(b)The Person executing this Agreement on behalf of Owner has the requisite
power and authority to execute this Agreement on behalf of Owner; and

 

(c)When executed, this Agreement, together with all documents executed pursuant
hereto, shall constitute the valid and legally binding obligations of Owner in
accordance with its terms.

 

 18[tlogo1ex10-11.jpg] 

 

 

9.Indemnification.

 

(a)Indemnification of Owner. Manager shall indemnify, protect, defend (with
legal counsel approved by Owner) and hold harmless Owner and Owner's members,
managers, partners and Affiliates, together with their respective officers,
directors, agents, employees and affiliates (collectively, "Owner Indemnitees"),
from and against any and all claims, demands, actions, liabilities, losses,
costs, expenses, damages, penalties, interest, fines, injuries and obligations,
including reasonable attorneys' fees, court costs and litigation expenses
("Claims") actually incurred by any Owner Indemnitee as a result of (i) any act
by Manager (or any officer, agent, employee or contractor of Manager) outside
the scope of Manager's authority hereunder, (ii) any act or failure to act by
Manager (or any officer, agent, employee or contractor of Manager) constituting
gross negligence, willful misconduct, fraud or material breach of this
Agreement, other than as covered by Owner's insurance (for negligence or
misconduct only) and to the extent Owner's insurance is available, (iii) Claims
made by current or former employees or applicants for employment arising from
hiring, supervising, firing, sexual harassment, and other employment-related
torts,  (iv) any act or omission by Manager, its employees, officers, agents or
contractors knowingly in violation of any Applicable Laws or (v) any claims for
financial harm that are the type covered under Manager’s property management
errors and omissions/professional liability insurance.

 

(b)Indemnification of Manager by Owner. Owner shall indemnify, protect, defend
and hold harmless Manager and its Affiliates, together with their respective
officers, directors, agents, employees and affiliates (collectively, "Manager
Indemnitees") from and against any and all Claims actually incurred by any
Manager Indemnitee resulting from performance of its obligations under this
Agreement, except that this indemnification shall not apply with respect to any
Claims (i) resulting from any act by Manager, its employees, officers, agents or
contractors outside the scope of Manager's authority hereunder, (ii) resulting
from any act or failure to act by Manager, its employees, officers, agents or
contractors constituting gross negligence, willful misconduct, fraud or material
breach of this Agreement, (iii) resulting from Claims made by current, former
employees or applicants for employment arising from hiring, supervising, firing,
sexual harassment, and other employment-related torts,  (iv) any act by Manager,
its employees, agents or contractors knowingly in violation of any Applicable
Law, or (v) any claims for financial harm that are the type covered under
Manager’s property management errors and omissions/professional liability
insurance.

 

(c)Survival. The provisions of this Section 9 shall survive the termination of
this Agreement.

 

10.Defaults.

 

(a)Manager's Event of Default. Manager shall be deemed to be in default
hereunder upon the happening of any of the following ("Manager's Event of
Default"):

 

i.          The failure by Manager to keep, observe or perform any covenant,
agreement, term or provision of this Agreement and the continuation of such
failure, in full or in part, for a period of thirty (30) days after written
notice thereof by Owner to Manager, or if such default cannot be cured within
such thirty (30) day period, then such additional period as shall be reasonable
(but in no event to exceed an additional sixty (60) days thereafter), provided
Manager commences to cure such default within such thirty (30) day period and
proceeds diligently to prosecute such cure to completion;

 

 19[tlogo1ex10-11.jpg] 

 

 

ii.          The making of a general assignment by Manager for benefit of its
creditors, the filing by Manager with any bankruptcy court of competent
jurisdiction of a voluntary petition under Title 11 of U.S. Code, as amended
from time to time, the filing by Manager of any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors, Manager
being the subject of any order for relief issued under such Title 11 of the U.S.
Code, as amended from time to time, or the dissolution or liquidation of
Manager;

 

iii.         The failure of the net operating income derived from operation of
the Project for any twelve (12) consecutive month period to be 92% or more of
the net operating income projected in the applicable Annual Business Plan (or
Annual Business Plans, as applicable) for such trailing twelve (12) consecutive
month period (the “Performance Standard”). For purposes of this Section
10(a)(iii), the Performance Standard shall be tested every six (6) months, with
the first test occurring in the month after the first (1st) anniversary of this
Agreement;

 

iv.         The intentional misapplication, misappropriation or commingling of
funds held by Manager for the benefit of Owner, including the payment of fees to
Affiliates of the Manager or the loaning of funds to Affiliates; or

 

v.          The occurrence of any other for Cause event with respect to
Manager’s Affiliate, Carroll Co-Invest IV Glenridge, LLC, a Georgia limited
liability company.

 

(b)Remedies of Owner. Upon a Manager's Event of Default, after expiration of any
applicable notice and cure periods, Owner shall be entitled to (i) terminate in
writing this Agreement effective as of the date designated by Owner (which may
be the date upon which notice is given) and/or (ii) pursue an action for the
actual compensatory damages incurred by Owner provided the Manager’s Event of
Default has not then been cured or such cure has not commenced and is not being
diligently pursued. Owner expressly agrees that termination of this Agreement
and compensatory monetary damages are its sole rights and remedies with respect
to a Manager's Event of Default and Owner expressly waives and releases all
other rights and remedies, including, without limitation, the right to seek
equitable relief, including specific performance or injunctive relief, and to
sue for any consequential or punitive damages.

 

(c)Owner's Event of Default. Owner shall be deemed to be in default hereunder
upon the happening of any of the following (an "Owner's Event of Default"):

 

 20[tlogo1ex10-11.jpg] 

 

 

i.          The failure by Owner to keep, observe or perform any covenant,
agreement, term or provision of this Agreement to be kept, observed or performed
by Owner, and such default shall continue for a period of thirty (30) days after
written notice thereof by Manager to Owner, or if such default cannot be cured
within such thirty (30) day period, then such additional period as shall be
reasonable, provided Owner commences to cure such default within such thirty
(30) day period and proceeds diligently to prosecute such cure to completion; or

 

ii.          The making of a general assignment by Owner for benefit of its
creditors, the filing by Owner with any bankruptcy court of competent
jurisdiction of a voluntary petition under Title 11 of U.S. Code, as amended
from time to time, the filing by Owner of any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors, Owner
being the subject of any order for relief issued under such Title 11 of the U.S.
Code, as amended from time to time, or the dissolution or liquidation of Owner.

 

(d)Remedies of Manager. Upon an Owner's Event of Default, Manager shall be
entitled to (i) terminate in writing this Agreement effective as of the date
designated by Manager which is at least ten (10) days after receipt of such
notice of termination by Owner provided the Owner’s Event of Default has not
then been cured or such cure commenced, and/or (ii) pursue an action for the
actual compensatory damages incurred by Manager. Manager expressly agrees that
termination and compensatory monetary damages are its sole rights and remedies
with respect to an Owner's Event of Default and Manager expressly waives and
releases the right to seek equitable relief, including specific performance or
injunctive relief, and to sue for any consequential or punitive damages.

 

11.Termination Rights. In addition to the termination right set forth in Section
3 above, Manager and Owner shall have the following rights to terminate this
Agreement:

 

(a)Termination By Owner Upon Manager's Event of Default. Upon a Manager's Event
of Default, Owner may terminate this Agreement as specified in Section 10(b) of
this Agreement.

 

(b)Termination By Manager Upon Owner's Event of Default. Upon an Owner's Event
of Default, Manager may terminate this Agreement as specified in Section 10(d)
of this Agreement.

 

(c)Termination Without Cause. Beginning on the first day of the thirty-fifth
(35th) month of the Initial Term, and continuing thereafter during any renewal
term pursuant to Section 3, either Owner or Manager may give a written notice of
termination, providing the other party at least thirty (30) days’ prior written
notice, without cause.

 

(d)Termination Upon Sale. Upon any sale of the Project, this Agreement shall
automatically terminate as of the closing date of such sale.

 

 21[tlogo1ex10-11.jpg] 

 

 

(e)Effect of Termination Upon Payment of Fees. Upon the termination of this
Agreement for any reason, Manager shall be entitled to its earned, but unpaid,
fees as set forth in Section 4 of this Agreement, for the period prior to the
termination.

 

(f)Final Accounting; Delivery of Project Upon Termination.

 

i.          Within thirty (30) days after termination of this Agreement for any
reason, Manager shall:

 

1.          deliver to Owner all funds (less final payroll and applicable fees),
checks, keys, Lease files, books and records and other Confidential Information;
and

 

2.          Promptly leave the Project and cause Manager’s employees to leave
the Project without causing any damage thereto.

 

ii.          Within thirty (30) days after termination of this Agreement,
Manager shall deliver to Owner a final accounting for the Project, reflecting
the balance of income and expenses with respect to the Project as of the date of
termination.

 

iii.          Termination of this Agreement under any of the provisions of this
Agreement shall not release either party as against the other from liability for
failure to perform any of its duties or obligations as expressed herein and
required to be performed prior to such termination. Owner agrees to cooperate
with Manager, and Manager agrees to cooperate with Owner, in the performance of
the obligations set forth in this Section 11(f).

 

Notwithstanding anything set forth in this Agreement to the contrary, so long as
that loan (the “Loan”) in favor of Owner from Lender is outstanding, Owner and
Manager acknowledge and agree that Lender may require termination of this
Agreement as more particularly set forth in the Loan Documents, including,
without limitation, any subordination of this Agreement executed by Manager in
connection therewith (the “Subordination”).

 

12.Confidentiality.

 

(a)Preservation of Confidentiality. In connection with the performance of its
obligations hereunder, Manager acknowledges that it will have access to
Confidential Information. Manager shall treat such Confidential Information as
proprietary to Owner and private, and shall preserve the confidentiality thereof
and not disclose, or cause or permit its employees, agents or contractors to
disclose, such Confidential Information. Notwithstanding the foregoing, Manager
shall have the right to disclose Confidential Information if and only to the
extent it has become public knowledge, but not due to the actions of Manager, or
Manager is required by court order to disclose any Confidential Information. If
Manager or anyone to whom Manager transmits Confidential Information pursuant to
this Agreement becomes legally compelled to disclose any of the Confidential
Information, Manager shall provide Owner with prompt notice thereof so that
Owner may seek a protective order or other appropriate remedy or waive
compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained by Owner or Owner waives
compliance with the provisions of this Agreement, Manager shall furnish or cause
to be furnished only that portion of the Confidential Information which Manager
is required by Applicable Law to furnish, and will exercise commercially
reasonable efforts to obtain reliable assurances that confidential treatment is
accorded the Confidential Information so furnished. The parties shall consult
with each other in preparing any press release, public announcements, statement
to the press or other form of release of information to the news media or the
public that is related to this Agreement or the relationship of the parties
hereto (a “Press Release”).

 

 22[tlogo1ex10-11.jpg] 

 

 

(b)Property Right in Confidential Information. All Confidential Information
shall remain the property of Owner and Manager shall have no ownership interest
therein.

 

13.Survival of Agreement. All indemnity obligations set forth herein, all
obligations to pay earned and accrued fees and expenses, all confidentiality
obligations, and all obligations to perform accrued prior to the date of
termination shall survive the termination of this Agreement.

 

14.Enforcement of Agreement. This Agreement, its interpretation, performance and
enforcement, and the rights and remedies of the parties hereto, shall be
governed and construed by and in accordance with the law of the State in which
the Project is located. In any dispute pertaining to, or litigation or
arbitration arising from the enforcement or interpretation of the provisions of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorney’s fees and costs actually incurred, including those incurred in
connection with all appellate levels, bankruptcy, mediation or otherwise to
maintain such action, from the losing party.

 

15.Assignment. Manager shall not sell, directly or indirectly, assign or
otherwise transfer by operation of law or otherwise all or any part of its
rights or obligations under this Agreement, except, with Owner’s consent, to an
Affiliate of Manager or to any lender of Manager as collateral security for any
and all borrowings of Manager and/or any of its Affiliates, and any such
unauthorized assignment shall be void ab initio and of no effect. A change in
the ownership of Manager shall not constitute an assignment, provided that the
Key Individuals (as defined in the Operating Agreement), or any of them, remain
in control of the day to day operations of Manager with respect to the Project.

 

16.Use of Trademark.  If at any time the Project shall be promoted and branded
using the name “ARIUM” (the “Trademark”), as elected by Owner in its sole
discretion, Owner and Manager acknowledge and agree that the Trademark is a
federally registered trademark owned by an Affiliate of Manager, and at such
time as such election is made by Owner, Manager shall cause its Affiliate,
Carroll Arium, LLC (“Licensor”), to grant to Owner a non-exclusive, royalty-free
license to use (but not the right to sublicense) the Trademark for such purpose
(the “License”) in form and substance reasonably acceptable to Licensor and
Owner. Owner and Manager acknowledge and agree that, upon mutual execution of
the License, the Project shall be promoted and branded using the Trademark until
such time as the License has been terminated in accordance with its terms, and
Owner, upon execution of the License, shall be deemed to have granted to Manager
a non-exclusive, royalty-free license to use (but not sublicense) the Trademark
for such purposes, subject to and in accordance with the terms of the License.

 

 23[tlogo1ex10-11.jpg] 

 

 

17.Mortgage Provision. Notwithstanding any provisions contained in this
Agreement to the contrary, the Manager shall observe the restrictions and
requirements of any mortgages, deeds of trust and other loan documents now or
hereafter affecting the Project, including, without limitation, the Loan
Documents, provided the Owner provides copies thereof to Manager (Manager
acknowledging receipt of the applicable Loan Documents in existence as of the
date hereof). Without limiting the generality of the foregoing, Manager shall
comply with any insurance and cash management system required by such loan
documents. Manager agrees to enter into such agreements as the lender under such
loan documents reasonably requires (including, without limitation, any
Subordination) (i) to evidence and confirm the subordination of Manager’s rights
hereunder to the rights of such lender, (ii) to acknowledge any assignment of
this Agreement by the Owner to such lender; (iii) to give such lender notice of
and opportunity to cure any default of Owner under this Agreement; (iv) to
permit termination of this Agreement upon an event of default under such loan
documents; and (v) to agree to continue performance hereunder for the benefit of
such lender (so long as the fees provided herein continue to be paid).

 

18.Notices. All notices, demands, requests or other communications to be sent by
one party to the other hereunder or required by Applicable Law shall be in
writing and shall be deemed to have been validly given or served by delivery of
same in person to the addressee, by depositing same with a nationally recognized
overnight delivery service such as Federal Express for next business day
delivery ("Overnight Delivery") or by sending by facsimile transmission,
addressed as follows:

 

If to Owner: c/o Bluerock Real Estate, L.L.C.   712 Fifth Avenue, 9th Floor  
New York, New York 10019   Attention:  Jordan B. Ruddy   Facsimile No. (646)
278-4220     with copies to: c/o Bluerock Real Estate, L.L.C.   712 Fifth
Avenue, 9th Floor   New York, New York 10022   Attention:  Michael Konig, Esq.  
Facsimile No. (646) 278-4220

 

 24[tlogo1ex10-11.jpg] 

 

 

And: c/o Carroll Organization, LLC   3340 Peachtree Road, Suite 1620   Atlanta,
Georgia 30326   Attention:  M. Patrick Carroll   Facsimile No. (404) 523-9372  
  If to Manager: Carroll Management Group, LLC.   c/o Carroll Organization, LLC
  3340 Peachtree Rd, NE Suite 2250   Atlanta, GA 30326   Attn:  Linda Masterson
  Facsimile No. 404-806-4266

 

All notices shall be effective upon such personal delivery, upon being deposited
in Overnight Delivery or upon facsimile transmission as required above. However,
with respect to notices so deposited in Overnight Delivery, the time period in
which a response to any such notice, demand or request must be given shall
commence to run from the next business day following any such deposit in
Overnight Delivery. Notices delivered via facsimile will be effective upon
sender's receipt of confirmation of transmission. A party may change its address
for notice purposes by giving to the other party hereto at least fifteen (15)
days' prior written notice in accordance with the provisions hereof.

 

19.Miscellaneous.

 

(a)          Captions. The captions of this Agreement are inserted only for the
purposes of convenient reference and do not define, limit or prescribe the scope
or intent of this Agreement or any part hereof.

 

(b)          Amendments. This Agreement cannot be amended or modified except by
another agreement in writing, signed by both Owner and Manager.

 

(c)          Entire Agreement. This Agreement embodies the entire understanding
of the parties, and there are no further agreements or understandings, written
or oral, in effect between the parties relating to the subject matter hereof.

 

(d)          Time is of Essence. Time is the essence hereof.

 

(e)          Construction of Document. This Agreement has been negotiated at
arms' length and has been reviewed by counsel for the parties. No provision of
this Agreement shall be construed against any party based upon the identity of
the drafter.

 

(f)           Severability. If any provision of this Agreement or the
application thereof is held to be invalid or unenforceable, such defect shall
not affect other provisions or applications of this Agreement that can be given
effect without the invalid or unenforceable provisions or applications, and to
this end, the provisions and applications of this Agreement shall be severable.

 

 25[tlogo1ex10-11.jpg] 

 

 

(g)          Waiver of Jury Trial. To the fullest extent permitted by Applicable
Law, each party to this Agreement severally, knowingly, irrevocably and
unconditionally waives any and all rights to trial by jury in any action, suit
or counterclaim brought by any party to this Agreement arising in connection
with, out of or otherwise relating to this Agreement.

 

(h)          No Continuing Waiver. No waiver by a party hereto of any breach of
this Agreement shall be effective unless in a writing executed by such party. No
waiver shall operate or be construed to be a waiver of any subsequent breach.

 

(i)          Terrorism and Money Laundering: Owner and Manager mutually
represent and warrant to each other as follows:

 

(i)They are not now nor will they be at any time following the execution of this
Agreement a Person with whom a U.S. Person is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under U.S. law, regulation, executive orders and lists published by the
Office of Foreign Asset Control (“OFAC”) (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons) or otherwise (such persons being referred to in this Agreement
as “Prohibited Persons”); and

 

(ii)They have made reasonable inquiry and taken such other steps, consistent
with best industry practices (including conducting background searches and
checking published lists of Prohibited Persons) and in any event as required by
Applicable Law, to ensure that no Person who is an employee of their respective
organization or who owns an interest in their respective organization is now, or
will be at any time following the execution of the Agreement, a Prohibited
Person.

 

(j)          Governing Law. It is the express intention of Manager and Owner
that all legal actions and proceedings related to this Agreement or to any
rights or any relationship between the parties arising therefrom shall be solely
and exclusively initiated and maintained in the courts and the laws of the State
in which the Project is located, and such laws shall govern the validity,
interpretation, construction and performance of this Agreement, excluding any
conflict-of-law rules which would direct the application of the law of another
jurisdiction. Manager represents that it has qualified to do business in the
State in which the Project is located in connection with all actions based on or
arising out of this Agreement. Venue for any action brought to enforce this
Agreement or collect any sums due under this Agreement shall be in any court of
applicable jurisdiction where the Project is located.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 26[tlogo1ex10-11.jpg] 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first set forth above.

 

OWNER:       BR CARROLL GLENRIDGE, LLC,   a Delaware limited liability company  
      By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory  
      MANAGER:       CARROLL MANAGEMENT GROUP, LLC, a Georgia   limited
liability company         By: /s/ Josh Champion   Name: Josh Champion   Title:
President  

 

Exhibits:

 

Exhibit A - Property Description

Exhibit B - 2016 Annual Business Plan

Exhibit C - Reimbursable Expenses

Exhibit D - Form of Lease

Exhibit E - Additional Business Plan Information

Exhibit F- Statements and Reports

Exhibit G - Initial Capital Expenditure Plan

 

 

 

 

EXHIBIT “A”

 

Project Legal Description

 

Tract One:

 

ALL THAT TRACT of land in Land Lots 38 and 69 of the 17th District of Fulton
County, Georgia, described as follows:

 

BEGINNING at the intersection of the northeast right-of-way line of Northland
Drive (variable right-of-way) with the south right-of-way line of Glenridge
Drive (variable right-of-way); thence, running along the south and southeast
right-of-way line of Glenridge Drive, the following courses and distances: (1)
North 79 degrees 10 minutes 20 seconds East 175.27 feet to a point, (2) along
the arc of a curve to the left (which arc is subtended by a chord having a
bearing and distance of North 75 degrees 22 minutes 49 seconds East 62.93 feet
and a radius of 475.00 feet) 62.87 feet to a point, (3) North 89 degrees 12
minutes 57 seconds East 22.82 feet to a point, (4) along the arc of a curve to
the left (which arc is subtended by a chord having a bearing and distance of
North 57 degrees 07 minutes 19 seconds East 231.76 feet and a radius of 449.22
feet) 234.42 feet to a point, (5) North 47 degrees 51 minutes 39 seconds West
11.78 feet to a point, and (6) along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of North 38 degrees 00
minutes 36 seconds East 62.84 feet and a of 436.44 feet) 62.90 feet to a point;
thence, leaving said right-of-way line, South 54 degrees 00 minutes 00 seconds
East 91.00 feet to a point; thence South 36 degrees 30 minutes 00 seconds, West
26.00 feet to a point; thence South 54 degrees 30 minutes 00 seconds East 325.00
feet to a point; thence North 28 degrees 56 minutes 16 seconds East 79.00 feet
to a point; thence South 66 degrees 57 minutes 51 seconds East 37.00 feet to a
point; thence South 58 degrees 54 minutes 02 seconds East 194.00 feet to a point
thence South 28 degrees 02 minutes 54 seconds West 164.00 feet to a point;
thence South 18 degrees 12 minutes 19 seconds West 250.86 feet to a 1-inch crimp
top iron pin found; thence North 89 degrees 40 minutes 49 seconds West 340.60
feet to a 1-1/2-inch crimp top iron pin found; thence North 20 degrees 01 minute
13 seconds West 267.84 feet along the northeast boundary line of Lot 1, Block B,
Unit Two, Glenridge Manor Subdivision to a 1-1/2-inch crimp top iron pin found;
thence South 62 degrees 43 minutes 16 seconds West 229.10 feet along the
northwest boundary line of said lot 1 to a point on the northeast right-of-way
line of said Northland Drive; thence, along said northeast right-of-way line,
the following courses and distances: (1) North 20 degrees 24 minutes 30 seconds
West 24.58 feet to a point, (2) along the arc of a curve to the left (which arc
is subtended by a chord having a bearing and distance of North 25 degrees 52
minutes 13 second West 123.95 feet and a radius of 651.08 feet) 124.14 feet to a
point; (3) North 31 degrees 19 minutes 57 seconds West 12.81 feet to a point,
(4) along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of North 45 degrees 14 minutes 44 seconds West
96.68 feet and a radius of 201.03 feet) 97.53 feet to a point, and (5) along the
arc of a curve to the right (which arc is subtended by a chord having a bearing
and distance of North 49 degrees 03 minutes 48 seconds West 148.42 feet and a
radius of 423.36 feet) 149.19 feet to the POINT OF BEGINNING, said tract
containing 8.41301 acres.

 

 A-1 

 

 

Together with a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Andrew E. Chandler and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 107, Fulton County, Georgia
records.

 

Together with a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Sarah J. Carpenter and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 98, aforesaid records.

 

Tract Two:

 

ALL THAT TRACT of land in Land Lots 38 and 69 of the 17th District of Fulton
County, Georgia, described as follows:

 

TO FIND THE TRUE POINT OF BEGINNING, commence at the intersection of the
northeast right-of-way line of Northland Drive (variable right-of-way) with the
south right-of-way line of Glenridge Drive (variable right-of-way); thence,
running along the south and southeast right-of-way line of Glenridge Drive, the
following courses and distances: (1) North 79 degrees 10 minutes 20 seconds East
175.27 feet to a point, (2) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of North 75 degrees 22
minutes 49 seconds East 62.93 feet and a radius of 475.00 feet) 62.87 feet to a
point, (3) North 89 degrees 12 minutes 57 seconds East 22.82 feet to a point,
(4) along the arc of a curve to the left (which arc is subtended by a chord
having a bearing and distance of North 57 degrees 07 minutes 19 seconds East
231.76 feet and a radius of 448.22 feet) 234.42 feet to a point, (5) North 47
degrees 51 minutes 39 seconds West 11.78 feet to a point, and (6) along the arc
of a curve to the left (which arc is subtended by a chord having a bearing and
distance of North 38 degrees 00 minutes 36 seconds East 62.84 feet and a of
436.44 feet) 62.90 feet to a point and the TRUE POINT OF BEGINNING: from the
TRUE POINT OF BEGINNING as thus established, continuing thence along said
right-of-way line, the following courses and distances: (1) along the arc of a
curve to the left (which arc is subtended by a chord having a bearing and
distance of North 29 degrees 56 minutes 36 seconds East 59.95 feet and a radius
of 436.44) 60.00 feet to a point, (2) North 26 degrees 00 minutes 18 seconds
East 174.82 feet to a point, (3) along the arc of a curve to the right (which
arc is subtended by a chord having a bearing and distance of North 38 degree 40
minutes 03 seconds East 220.49 feet and a radius of 502.92 feet) 222.29 feet to
as point, and (4) North 51 degrees 19 minutes 49 seconds East 120.96 feet to a
point on the southwest boundary line of Lot 4, Block A, Unit One, Glenridge
Manor Subdivision; thence, leaving said right-of-way line, South 39 degrees 07
minutes 55 seconds East 216.57 feet along the southwest boundary line of said
Lot 4 to a point; thence North 46 degrees 30 Minutes 16 seconds East 59.50 feet
along the South boundary line of said Lot 4 to a 3/8-inch reinforcing, rod found
at the northwest corner of Lot 6. Block A, Unit Two, Glenridge Manor Subdivision
thence South 49 degrees 50 minutes 45 seconds East 193.19 feet along the
southwest boundary line of said Lot 6 to a 1-3/4-inch crimp top iron pin found
on the northwest right-of-way line of Royervista Drive; ( a 50
foot-right-of-way) thence along said northwest right-of-way line, the following
courses and distances: (1) along the arc of a curve to the left (which arc is
subtended by a chord having a bearing and distance of South 27 degrees 55
minutes 01 second West 285.75 feet and a radius of 741.197 feet) 287.55 feet to
a point, and (2) South 16 degrees 48 minutes 11 seconds West 125.89 feet to a
point; thence, leaving said northwest right-of-way line South 64 degrees 30
minutes 58 seconds East 278.84 feet to a point on the northwest boundary line of
Lot 23, Block B, Unit Two, Glenridge Manor Subdivision; thence South 17 degrees
40 minutes 41 seconds West 249.84 feet along the northwest boundary of said, Lot
23 and along the northwest boundary line of Lot 24 Block B, Unit Two, Glenridge
Manor Subdivision to an angle iron found, thence South 44 degrees 07 minutes 25
seconds West 231.89 feet along the northwest boundary line of Lot 25 Block B
Unit Two, Glenridge Manor Subdivision to a 1-1/2-inch reinforcing rod found on
the land lot line common to said Land Lots 38 and 69; thence North 89 degrees 40
minutes 51 seconds West 104.85 feet to a 1-inch crimp top iron pin found; thence
North 18 degrees 12 minutes 19 seconds East 250.86 feet to a point; thence North
28 degrees 02 minutes 54 seconds Est 164.00 feet to a point; thence North 58
degrees 54 minutes 02 seconds West 194.00 feet to a point; thence North 66
degrees 57 minutes 51 seconds West 37.00 feet to a point; thence South 28
degrees 56 minutes 16 seconds West 79.00 feet to a point; thence North 54
degrees 30 minutes 00 seconds West 325.00 feet to a point thence North 36
degrees 30 minutes 00 seconds East 26.00 feet to a point; thence North 54
degrees 00 minutes 00 seconds West 90.00 feet to the TRUE POINT OF BEGINNING,
said tract containing 8.30101 acres.

 

 

 

 

Together with a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Andrew E. Chandler and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 107, Fulton County, Georgia
records.

 

Together with a non-exclusive right, title and interest in and to all
non-exclusive easements contained in that certain Sewer Easement Agreement
between Sarah J. Carpenter and Independent Living International Corp. dated as
of July 20, 1989, recorded in Deed Book 12661, Page 98, aforesaid records.

 

 

 

 

EXHIBIT “B”

 

Calendar Year 2016

Annual Business Plan

 

[See Attached]

 

 B-1 

 

 

EXHIBIT “C”

 

Approved Reimbursable Expenses

 

1.license and permit fees, homeowner association fees and assessments, and all
other charges of any kind or nature by any governmental or public authority

 

2.Management Fees

 

3.advertising and marketing expenses, and leasing fees and commissions

 

4.legal, accounting, risk management, engineering, and other professional and
consulting fees and disbursements

 

5.accounts payable to contractors providing labor, materials, services, and
equipment to the Project

 

6.premiums for insurance paid with respect to the Project or the operations
thereof and costs and expenses associated with the administration thereof

 

7.resident improvements and replacements and segregated reserves therefore

 

8.maintenance and repair of the Project and all property and equipment used in
connection

with the operation thereof

 

9.refunds of security or other deposits to residents and contracting parties

 

10.funds reserved for contingent or contested liabilities, real estate taxes,
insurance premiums, or other amounts not payable on a monthly basis

 

11.service contracts and public utility charges and assessments

 

12.personnel administration charges and pre-employment screening

 

13.payroll costs including, without limitation, those set forth in Section5(h)
of this Agreement

 

14.costs of credit reports, bank charges and like matters

 

15.incidental expenses incurred with respect to the performance of Manager’s
obligations under this Agreement, including, without limitation: courier
services, postage, photocopies, signage, check printing, marketing expenses,
bank charges, telephone and answering services (which may be equitably allocated
on a prorata basis (based on the gross revenues of all properties against which
such charges are allocated) among the other properties managed by Manager).

 

 C-1 

 

 

EXHIBIT “D”

 

Approved form of Lease

 

[See Attached]

 

 D-1 

 

 

EXHIBIT “E”

 

Annual Business Plan Information

 

1.a narrative description of any acquisitions or sales that are planned and any
other activities proposed to be undertaken;

 

2.a projected annual income statement (accrual basis) on a quarter-by-quarter
basis;

 

3.a projected balance sheet as of the end of the next year;

 

4.a schedule of projected operating cash flow (including itemized operating
revenues, project costs and project expenses) for such year on a
quarter-by-quarter basis, including a schedule of projected operating deficits,
if any;

 

5.a marketing plan indicating the portions of the Project that Manager
recommends be made available for lease and the proposed terms and conditions
relating thereto;

 

6.a detailed budget reflecting on a line by line basis all projected operating
expenses and any proposed construction and capital expenditures for the Project,
including projected dates for commencement and completion of the foregoing;

 

7.a description of the proposed investment of any funds of the Owner which are
(or are expected to become) available for investment;

 

8.a description, including the identity of the recipient (if known) and the
amount and purpose, of all fees and other payments proposed, expected or
projected to be paid for professional services and, if a fee or payment exceeds
$25,000, for other services rendered to or on behalf of the Owner by third
parties;

 

9.a projection of the amount of any anticipated additional Capital Contributions
(as defined in the Operating Agreement) which may be called for pursuant to
Section 5.2(a) of the Operating Agreement and the purposes for which such
additional Capital Contributions may be used; and

 

10.such other information reasonably requested from time to time by Owner.

 

 E-1 

 

 

EXHIBIT “F”

 

Statements and Reports

 

(a)Within five (5) business days following the end of each month, a statement of
Monthly Gross Receipts for each month;

 

(b)Within five (5) business days following the end of each month, a monthly GAAP
balance sheet and GAAP income statement, with a cumulative calendar year GAAP
income statement to date, and a statement of change in the Capital Account for
each Member of Owner (“Member”) the preceding month and year to date;

 

(c)Within five (5) business days following the end of each month, the monthly
and year to date activity which shall be furnished (without notice or demand) as
follows:

 

1.Balance Sheet, including monthly comparison and comparison to year end (if
applicable)

2.Budget Comparison[*], including month-to-date and year-to-date variances-
Detailed Income Statement, including prior 12 months

3.Profit and loss statement compared to budget with narrative for any large
fluctuations compared to budget

4.Trial Balance that includes mapping of the accounts to the financial
statements

5.Account reconciliations for each balance sheet account within the trial
balance. – Detailed support for each account  reconciliation including the
following:

a.Detail Accounts Payable Aging Listing – 0-30 days, 31-60 days, 61-90 days and
over 90 days

b.Detail Accounts Receivable/Delinquency Aging Report - 0-30 days, 31-60 days,
61-90 days, over 90 days and prepayments

c.Fixed asset roll-forward and support (invoices and checks) for any new
acquisition/additions and/or support for any disposals to fixed assets. 

6.Security Deposit Activity

7.Mortgage Statement

8.Monthly Management Fee Calculation

9.Monthly Distribution Calculation

10.General Ledger, with description and balance detail

11.Monthly Check Register together with a detailed bank reconciliation,
including copies of all associated checks

12.Market Survey, including property comparison, trends, and concessions

13.Rent Roll

14.Variance Report, including the following:

a.Cap Ex Summary and Commentary

b.Monthly Income/Expense Variance with notes

c.Yearly Income/Expense Variance with notes

d.Occupancy Commentary

e.Market/Competition Commentary

f.Rent Movement/Concessions Commentary

 

 F-1 

 

 

g.Crime Commentary

h.Staffing Commentary

i.Operating Summary, with leasing and traffic reporting

j.-Other reasonable reporting, as requested (e.g. Renovation/Rehab report)

 

All reports shall be prepared on an Accrual Basis in accordance with generally
accepted accounting principles, and shall be as of each calendar month end.
Manager shall furnish to Owner such other reports as may be reasonably requested
by Members in order for such Members to be able to comply with any reporting
requirements that are applicable to any such Member (or any Affiliate of any
such Member) under any applicable organizational or offering documents affecting
such Member or its Affiliates.

 

Within fifteen (15) days of the end of each quarter of each year, Manager shall
furnish to Owner such information as requested by Owner or its Members or
affiliates as is necessary for any REIT Member of Owner (whether a direct or
indirect owner) to determine its qualification as a real estate investment trust
(a “REIT”) and its compliance with any requirements for qualifying as a REIT
(the “REIT Requirements”) as shall be requested by Owner or its Members.
Further, Manager shall cooperate in a reasonable manner at the request of any
Member to work in good faith with any designated accountants or auditors of such
Member or its Affiliates so that such Member or its Affiliate is able to comply
with its public reporting, attestation, certification and other requirements
under the Securities Exchange Act of 1934, as amended, applicable to such
entity, and to work in good faith with the designated accountants or auditors of
the Member or any of its Affiliates in connection therewith, including for
purposes of testing internal controls and procedures of such Member or its
Affiliates. The requesting Member shall bear the cost of any information or
reports provided to such Member pursuant to this Exhibit.

 

[*]        Budget Comparison shall include (i) an unaudited income and expense
statement showing the results of operation of the Project for the preceding
calendar month and the Fiscal Year to-date; (ii) a comparison of monthly line
item actual income and expenses with the monthly line item income and expenses
projected in the Budget.  The balance sheet will show the cash balances for
reserves and operating accounts as of the cut-off date for such month.

 

 F-2 

 

 

EXHIBIT G

 

INITIAL CAPITAL EXPENDITURE PLAN

 

 G-1 

 